[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT (#107)
The plaintiff's motion for summary judgment is denied. "'To constitute an offer and acceptance sufficient to create an enforceable contract, each must be found to have been based on an identical understanding by the parties.'" Zahornacky v. EdwardChevrolet Inc., 37 Conn. Super. Ct. 751, 754, 436 A.2d 47 (1981), quoting Bridgeport Pipe Engineering Co. v. DeMatteo ConstructionCo., 159 Conn. 242, 249, 268 A.2d 391 (1970). The affidavits submitted by both sides are in conflict concerning the acceptance of the sales contract. (Compare Affidavit of The Defendant, 241 Springwater Lane, LLC by Arnold Karp, Its Managing Member, and Affidavit of The Plaintiff, James C. Joyce). This conflict creates a genuine issue of material fact which requires that the plaintiff's motion for summary judgment denied.
NADEAU, J.